DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract appeared to be in multiple paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the radial extension of the side faces" in last three lines.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-11 are rejected for their dependency on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of copending Application No. 16978115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4 of the instant application are being anticipated by the claims 4 and 5 of the copending Application No. 16978115.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application (16/978,109)
Copending Application (16/978,115)
1. Rotor unit for a brushless electric motor, with

an annular rotor core surrounding a central axis,

a plurality of magnet arrangements which are arranged around the rotor core in a circumferential direction of the rotor unit, and which each have a convex outer peripheral face, an inner contact face, two axial end faces and two side faces pointing in the circumferential direction,


a magnet holder having a number of holding portions which are each arranged between two adjacent magnet 


wherein the holding portions are configured T-shaped in a cross section along a plane running transversely to the central axis, and each have a shank portion and a head portion, wherein


the shank portion in a contact region lies on the side faces of the magnet arrangements and the head portion lies on the peripheral faces of the magnet arrangements,

characterised in that













the contact region of the shank portion in the radial direction of the side faces has an extension of 30% to 70% of the radial extension of the side faces.

2. Rotor unit according to claim 1, characterised in that the contact region of the shank portion in the radial direction of the side faces has an extension of 40% to 60% of the radial extension of the side faces.


4. Rotor unit according to claim 1, characterised in that the head portion lies 


with an annular rotor core surrounding a central axis,

a plurality of magnet arrangements which are arranged around the rotor core in a circumferential direction of the rotor unit, and which each have a convex outer peripheral face, an inner contact face, two axial end faces and two side faces pointing in the circumferential direction,

a magnet holder having a number of holding portions which are each arranged between two adjacent 

wherein the holding portions are configured T-shaped in a cross section along a plane running transversely to the central axis, and each have a shank portion and a head portion, wherein

the shank portion in a contact region lies on the side faces of the magnet arrangements and the head portion lies on the peripheral faces of the magnet arrangements,

characterised in that

the head portion lies on the peripheral faces in a contact area (a) which contact area (a) is separated by a distance (b) from a transition between the shank portion and the head portion.


4. Rotor unit according to claim 1, characterised in that


a contact region of the shank portion in the radial direction of the side faces has an extension of 30% to 70% of the radial extension of the side faces.

5. Rotor unit according to claim 4, characterised in that the contact region of the shank portion in the radial direction of the side faces has an extension of 40% to 60% of the radial extension of the side faces.


See claim 1 last paragraph.



Allowable Subject Matter
Claims 3 and 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
RE claim 3/1, the prior-art does not teach, inter alia, the axial extension of the contact region in which the shank portion lies on the magnet arrangement is smaller than the axial extension of the side faces of the magnet arrangement.
RE claim 5/4, the prior-art does not teach, inter alia, the distance (b) in the circumferential direction has a width of 30% to 70% of a width (c) of the head portion from its free end to its transition to the shank portion.
RE claim 6/4, the prior-art does not teach, inter alia, the distance (b) in the circumferential direction has a width of 40% to 60% of the width (c) of the head portion from its free end to its transition to the shank portion.
RE claim 7/1, the prior-art does not teach, inter alia, the magnet holder is made in an injection moulding process and inserted with the shank portions in axially running grooves of the rotor core before the magnet arrangements are mounted on the rotor core.
RE claim 8/1, the prior-art does not teach, inter alia, each magnet arrangement consists of a permanent magnet.

RE claim 10/9, the prior-art does not teach, inter alia, the magnet holder lies only on the magnetic field conductor of the magnet arrangement.
RE claim 11/1, the prior-art does not teach, inter alia, a motor shaft mounted rotatably in a housing, and a rotor unit according claim 1 fixed to the motor shaft.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834